  Case 18-08386         Doc 28     Filed 11/08/18 Entered 11/08/18 12:26:12              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-08386
         CAROLINE WASHINGTON

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 03/22/2018.

         2) The plan was confirmed on 05/10/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 10/04/2018.

         6) Number of months from filing to last payment: 2.

         7) Number of months case was pending: 8.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-08386        Doc 28       Filed 11/08/18 Entered 11/08/18 12:26:12                    Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                   $279.00
       Less amount refunded to debtor                               $0.00

NET RECEIPTS:                                                                                       $279.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $225.62
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                        $13.38
    Other                                                                  $40.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                   $279.00

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim          Claim        Principal      Int.
Name                                Class    Scheduled      Asserted       Allowed         Paid         Paid
ALLY FINANCIAL                   Unsecured     10,828.00     10,828.43      10,828.43            0.00       0.00
AT&T                             Unsecured         357.00           NA             NA            0.00       0.00
ATLAS ACQUISITIONS LLC           Unsecured         456.00        455.18         455.18           0.00       0.00
CAPITAL ONE                      Unsecured      1,284.00            NA             NA            0.00       0.00
CARTER YOUNG INC                 Unsecured         204.00           NA             NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      3,800.00       2,875.08       2,875.08           0.00       0.00
COBBLESTONE APTS                 Unsecured      2,190.00            NA             NA            0.00       0.00
COMMONWEALTH EDISON              Unsecured      1,000.00       2,382.59       2,382.59           0.00       0.00
DIRECTV LLC                      Unsecured            NA       1,126.60       1,126.60           0.00       0.00
EXETER FINANCE CORP              Unsecured           0.00           NA             NA            0.00       0.00
FNB OMAHA                        Unsecured      2,497.00            NA             NA            0.00       0.00
FRIENDLY FINANCE CORP            Unsecured     18,416.00            NA             NA            0.00       0.00
GEORGIA NATURAL GAS              Unsecured         227.00           NA             NA            0.00       0.00
IVY COMMONS APTS                 Unsecured      3,990.00            NA             NA            0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured         542.00        542.87         542.87           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured      1,198.00       1,037.79       1,037.79           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured            NA         548.48         548.48           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured         500.00      1,133.09       1,133.09           0.00       0.00
LVNV FUNDING                     Unsecured         597.00        609.80         609.80           0.00       0.00
MARS INC                         Unsecured         125.00           NA             NA            0.00       0.00
MID AMERICA BANK                 Unsecured         455.00        456.09         456.09           0.00       0.00
NAVIENT SOLUTIONS INC            Unsecured           0.00           NA             NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured      1,200.00       4,827.81       4,827.81           0.00       0.00
PRA RECEIVABLES MGMT             Unsecured            NA         139.98         139.98           0.00       0.00
PRA RECEIVABLES MGMT             Unsecured         357.00        325.41         325.41           0.00       0.00
PRESTIGE FINANCIAL SERVICES      Unsecured     14,497.00     20,664.11      20,664.11            0.00       0.00
SALLIE MAE                       Unsecured           0.00           NA             NA            0.00       0.00
SANFORD KAHN                     Unsecured           0.00           NA             NA            0.00       0.00
SECRETARY OF STATE               Unsecured           0.00           NA             NA            0.00       0.00
SLM FINANCIAL CORP               Unsecured           0.00           NA             NA            0.00       0.00
US DEPT OF ED NELNET             Unsecured     18,219.00     19,980.19      19,980.19            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 18-08386        Doc 28     Filed 11/08/18 Entered 11/08/18 12:26:12                  Desc Main
                                    Document Page 3 of 4



Scheduled Creditors:
Creditor                                    Claim         Claim        Claim         Principal       Int.
Name                             Class    Scheduled      Asserted     Allowed          Paid          Paid
Wf/Efs                        Unsecured           0.00           NA             NA           0.00        0.00
Wf/Efs                        Unsecured           0.00           NA             NA           0.00        0.00
WORLDWIDE ASSET PURCHASING LL Unsecured          10.00           NA             NA           0.00        0.00


Summary of Disbursements to Creditors:
                                                           Claim          Principal                 Interest
                                                         Allowed              Paid                     Paid
Secured Payments:
      Mortgage Ongoing                                     $0.00                 $0.00               $0.00
      Mortgage Arrearage                                   $0.00                 $0.00               $0.00
      Debt Secured by Vehicle                              $0.00                 $0.00               $0.00
      All Other Secured                                    $0.00                 $0.00               $0.00
TOTAL SECURED:                                             $0.00                 $0.00               $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                          $0.00                 $0.00               $0.00
       Domestic Support Ongoing                            $0.00                 $0.00               $0.00
       All Other Priority                                  $0.00                 $0.00               $0.00
TOTAL PRIORITY:                                            $0.00                 $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                          $67,933.50                  $0.00               $0.00


Disbursements:

       Expenses of Administration                             $279.00
       Disbursements to Creditors                               $0.00

TOTAL DISBURSEMENTS :                                                                          $279.00




UST Form 101-13-FR-S (09/01/2009)
  Case 18-08386         Doc 28      Filed 11/08/18 Entered 11/08/18 12:26:12                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/08/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
